              Case 3:20-cv-05576-RSL Document 27 Filed 12/16/20 Page 1 of 2




 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7   _______________________________________
                                            )
 8   JEFFREY HAINES,                        )
                                            )                 No. C20-5576RSL
 9                         Plaintiff,       )
                v.                          )
10                                          )                 CERTIFICATION OF
     CITY OF CENTRALIA, et al.,             )                 CONSTITUTIONAL CHALLENGE
11                                          )
                           Defendants.      )
12   _______________________________________)
13
            To:       Washington State Attorney General
14                    1125 Washington Street SE
15                    P.O. Box 40100
                      Olympia, WA 98504-0100
16
17
            The United States District Court for the Western District of Washington, Seattle Division,

18
     hereby certifies that a constitutional challenge to the 24/7 sobriety program authorized by RCW

19
     36.28A.300, et seq., and implemented by defendants in this case has been raised in plaintiff’s

20
     response to defendants’ motion for summary judgment. Dkt. # 14. Whether plaintiff is

21
     challenging the 24/7 sobriety program on its face or as applied in the City of Centralia is unclear

22
     at this point. In accordance with 28 U.S.C § 2403 and Fed. R. Civ. P. 5.1, the Washington State

23
     Attorney General may, at his discretion, intervene to be heard on this issue within 60 days of this

24
     certification.

25
26

     CERTIFICATION OF CONSTITUTIONAL CHALLENGE
            Case 3:20-cv-05576-RSL Document 27 Filed 12/16/20 Page 2 of 2




 1        Dated this 16th day of December, 2020.

 2
                                           Robert S. Lasnik
 3                                         United States District Judge

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
     CERTIFICATION OF CONSTITUTIONAL CHALLENGE
